Case 20-00305 Doc 111-2 Filed 06/21/21 Entered 06/21/21 14:31:42 Desc Exhibit
     Exhibit B - Real Estate (Parking Lot and Live Barn Real Estate) Page 1 of 3
Case 20-00305 Doc 111-2 Filed 06/21/21 Entered 06/21/21 14:31:42 Desc Exhibit
     Exhibit B - Real Estate (Parking Lot and Live Barn Real Estate) Page 2 of 3




Also that portion of the S 1/2 of the NE 1/4 of Sec. 6, Twp 95 N, Rge 15, West of the 5th
P.M., lying East of the McGregor and Sioux City Railway and the Cedar Falls and
Minnesota Railway and West and South of the Transfer or Joint right-of-way of Hart-
Parr Company, Chicago, Milwaukee & St. Paul; Illinois Central and Charles City
Western Railways;

A parcel of land being the North three (3) feet of Lots Eleven (11) and Thirty-four (34),
Block One Hundred Thirty-eight (138), Lane's Addition to Charles City, Floyd County,
Iowa, in the Southwest one-fourth (SW1/4) of Section Six (6), Township Ninety-five
North (95N), Range fifteen (15) West of the 5th P.M., except all minerals and mineral
rights and easements in favor of the mineral and mineral rights estate;

Parcels of land lying along the Illinois Central Railroad Company’s Northerly property
line located in Section 6, Township 95 North, Range 15 West of the 5th Principal
Meridian, at Charles City, Floyd County, Iowa, more particularly described as follows:

       C.    Also, that part of Lot Eleven (11) and Lot Thirty-four (34) in Block One
             Hundred Thirty-eight (138) in Lane's Addition to St. Charles, now Charles
             City, Floyd County, Iowa lying North of a line thirty-six feet distant (as
             measured at right angles) and parallel to the centerline of the main track of
             the Illinois Central Railroad as now located across said Addition, except
             the North three (3) feet of said lots;

       D.    Also, a triangular parcel of land in Lots One (1), Two (2), Three (3), Four
             (4), Five (5), Six (6), and Seven (7) in Cheney's Subdivision of Lot Thirteen
             (13) in Block One Hundred and Thirty-nine (139) in Lane's Addition to St.
             Charles, now Charles City, Floyd County, Iowa, and more particularly
             described as follows: Beginning at a point in the East line of said Lot One
             (1) that is one hundred five (105) feet South of the Northwest corner of said
             Lot; thence North to said Lot corner, thence West along the North line of
             said Sub-Division of Lot Thirteen (13) a distance of four hundred forty-five
             (445) feet, thence Southeasterly to the point of beginning;

A belt, strip or parcel of land 20 feet wide by 600 feet long in the Subdivision of Lot 11 of
Block 139, of Lane's Addition to St. Charles (now Charles City) according to the
recorded plat thereof, North and adjoining the parcel of land heretofore conveyed to
Hart-Parr Company by the Chicago, Milwaukee and St. Paul Railway Company,
predecessor of the Chicago, Milwaukee, St. Paul and Pacific Railroad Company, by a
quit claim deed dated November 5, 1906, and which parcel of land extends West from
the West side line of Lane Street (now Scott Street) for a distance of 600 feet.

All of the above has been more particularly described as:

Parcel "A": Lots 1 and 2, Subdivision of Lot 11, Block 139, Lane's Addition to St.
Charles, now incorporated in and a part of Charles City, Floyd County, Iowa.

Parcel "B": A part of Blocks 138 and 139, Lane's Addition to St. Charles, now
Case 20-00305 Doc 111-2 Filed 06/21/21 Entered 06/21/21 14:31:42 Desc Exhibit
     Exhibit B - Real Estate (Parking Lot and Live Barn Real Estate) Page 3 of 3



incorporated in and a part of Charles City, Floyd County, Iowa, being more particularly
described as follows:

Beginning at the Northeast corner of Lot 4, of said Block 138, thence S00° 29' 23" E
along the Westerly right of way of "E" Street to a point 36 foot distant from the centerline
of the Illinois Central railroad track, 451.10 feet; thence S89° 26' 59" W along a line 36
foot distant and parallel to the said centerline of railroad track 330.49 feet to the Easterly
right of -way of "D" Street; thence N88° 48' 52" W, 66.03 feet to the Westerly right of
way of said "D" Street and 38 foot distant from said centerline of railroad track; thence
N77° 15’ 01" W, 456.98 feet to a point on the North line of Lot 13, of said Block 139
(also being the North line of Lot 7, Cheney's Sub-division); thence S89° 27' 58" W along
said North line of Lot 13 (also being along the North line of Lots 7, 8 and 9 of said
Cheney's sub-division), 141.19 feet to the East line of the West half of original Lot 12 of
said Block 139; thence N00° 35' 54" W along said East line of the West half Lot 12 and
along West line of vacated Lawler Street, 212.80 feet to the North right of way line of
said Lawler Street; thence S89° 38’ 46" W along said North right of way 14.17 feet;
thence N00° 35' 54” W, 120.00 feet to the South right of way of the Chicago, Milwaukee
& St. Paul railroad; thence N89° 38' 46" E along said railroad, 600.00 feet to the West
right of way of vacated "D" Street; thence, continuing along said railroad, N78° 19' 09"
E, 67.25 feet to the Northwest corner of Lot 41, of said Block 138; thence N89° 25’ 24"
E, continuing along said railroad also being along the North line of said Lots 41 and 4,
331.34 feet to the point of beginning.
